Madsen, C.J.
¶43 (dissenting) — The majority holds that RCW 4.24.210 confers immunity only if land is held open to the public solely for recreational use. Nothing in the statute or its purpose supports this conclusion.
¶44 The majority says that summary judgment is precluded on the issue of recreational use immunity because there are disputed issues of fact as to whether the part of the trail where plaintiff Ms. Susan Camicia’s injuries occurred was open for transportation use or recreational use. Nothing in the statute or its purpose requires such an either/or determination. If land is made available for public recreation, the immunity may apply regardless of whether the land is also available to the public for transportation use. Nowhere does the statute say or even imply that land must be open to the public only for recreational use in order for the immunity to apply. Contrary to the majority’s assertion, mixed uses do not preclude application of the statute when the landowner7 has made the land available for the public recreational use in which the injured plaintiff was engaged.
¶45 The majority believes, however, that the recreational use immunity is unnecessary if the landowner has opened the land for a public nonrecreational use. The majority says that it “make[s] little sense to provide immunity on the basis of recreational use when the land would be held open *704to the public even in the absence of that use.” Majority at 697. This rationalization is deeply flawed and contrary to the purpose underlying the statute. The aim of the statute is not merely that land be open to the public; rather, the aim is that land be available for public recreational use. Land that is available to the public but not for recreational use does not meet the statutory purpose. And without the statutory immunity, the landowner who allows nonrecreational public use has no incentive to expand the invitation to include outdoor recreational use. In fact, under the majority a landowner is discouraged from doing so because to invite public recreational use would expose the landowner to liability for injuries to recreational users.
¶46 The result is that the public suffers from loss of the outdoor recreational opportunities that the statute is intended to gain for members of the public — space for bicycling, skiing, hiking, snowmobiling, and other recreational activities.
¶47 Here the recreational use at issue is bicycling. Provided that the landowner makes the land available for recreational bicycling, bicycling is deemed to be recreational use. No inquiry into the bicyclist’s intent or purpose is required or appropriate. Here, the plaintiff was injured while bicycling on a trail that the city of Mercer Island (City) held open for recreational uses that include bicycling. Accordingly, she was engaged in recreational use within the meaning of the statute.
¶48 Under the plain terms of the recreational use statute, the City is entitled to recreational use immunity regardless of whether the portion of the Interstate 90 Trail (1-90 Trail) is open solely to recreational use or open for mixed uses consisting of transportation and recreation that includes bicycling. The trial court’s grant of summary judgment in the City’s favor should be affirmed.8
*705Discussion
¶49 The majority misconstrues the recreational use statute by adding a restriction that does not exist in the statute’s language or purpose, i.e., that land has to be available to the public solely for recreation in order for the immunity to apply.
¶50 RCW 4.24.210(1) provides in relevant part:
[A]ny public or private landowners . . . or others in lawful possession and control of any lands whether designated resource, rural, or urban, or water areas or channels and lands adjacent to such areas or channels, who allow members of the public to use them for the purposes of outdoor recreation, which term includes . . . bicycling . . . , without charging a fee of any kind therefor, shall not be liable for unintentional injuries to such users.
(Emphasis added.)
¶51 It is indisputable that the City is a public landowner within the meaning of the statute. There is also no question that the City owns a portion of the 1-90 Trail, which passes through Mercer Island. The City’s ownership is established by a quitclaim deed from the Washington State Department of Transportation (WSDOT), which built the 1-90 Trail.

THE CITY OPENED THE LAND TO PUBLIC RECREATIONAL BICYCLING

¶52 Whether the City made the trail available for recreational use involves two questions in this case: whether the City in fact made the trail available for recreation and whether the City had the power to do so.
¶53 Whether a landowner has opened land for public recreation should be viewed from the standpoint of the *706landowner. See Cultee v. City of Tacoma, 95 Wn. App. 505, 514, 977 P.2d 15 (1999); Gaeta v. Seattle City Light, 54 Wn. App. 603, 608, 774 P.2d 1255 (1989). All of the facts and circumstances, objectively viewed, should be considered, and here they show the City holds the land open to recreation as a public use in addition to public use of the trail for transportation.

The City Continued To Make the Trail Available for Recreational Use after the City Acquired Title

¶54 At the time ownership was transferred to the City, the trail already served as a pedestrian and bicycle trail. It makes no difference that the trail was already available to the public for recreational use. The evidence establishes that after it acquired title, the City continued to hold the trail open to the public for recreational uses that include bicycling. The statute’s purpose of encouraging landowners to make land available for recreational use is served both when a landowner opens land to public use for the first time and when a landowner continues to keep land available for such use and does not withdraw permission to recreationally use the land. The immunity should apply when a landowner’s successor in interest continues to make the land available for public outdoor recreational use, as the Court of Appeals has recognized. See Riksem v. City of Seattle, 47 Wn. App. 506, 510, 736 P.2d 275 (1987) (in light of the statute’s purpose “[i]t would not make sense to provide immunity to only those owners who originally open up the land for recreational purposes”).
¶55 There is abundant evidence in the record showing, and reasonable minds cannot differ on this, that the City allows the public to use the portion of the trail in its ownership for recreational uses, including bicycling.

*707
The City May Be Entitled to Recreational Use Immunity Notwithstanding Use of the Trail for Transportation; Mixed Public Uses Do Not Preclude the Immunity

¶56 The majority’s view that a fact question remains is not an issue of whether the public was allowed to use the trail for recreation, including bicycling, but instead is tied to the majority’s belief that mixed public uses preclude application of the recreational use statute. The majority’s premise is that if the trail is used for public transportation it cannot be recreational land within the meaning of the statute, i.e., that when the public is allowed to use land for both transportation and recreation, the immunity statute does not apply.
¶57 The premise is false. Nothing in RCW 4.24.210 precludes mixed public uses on land that was made available for public outdoor recreation. The statutory language is plain: “any public . . . landowners ... in lawful possession and control of any lands . . . who allow members of the public to use them for the purposes of outdoor recreation” may qualify for the immunity. RCW 4.24.210. There is no proviso stating that the immunity is available only if the recreational use is the sole public use of the land.9
¶58 Moreover, the public policy underscoring the recreational use statute is furthered and the purpose of the statute is met when land is held open for public recreational use, regardless of whether it is also held open for public nonrecreational uses. The recreational use statute was enacted because outdoor recreational opportunities were inadequate to meet the state’s expanding need and demand. Ochampaugh v. City of Seattle, 91 Wn.2d 514, 523, 588 P.2d 1351 (1979). The legislature’s intent was to meet this need by providing immunity to “encourage landowners to open *708up their lands to the public for recreational purposes.” Davis v. State, 144 Wn.2d 612, 616, 30 P.3d 460 (2001); accord Swinehart v. City of Spokane, 145 Wn. App. 836, 845, 187 P.3d 345 (2008). This goal is met when the public is allowed to engage in public recreation on the land regardless of whether the public is also allowed to engage in some other use of the land.

Immunity Is Needed To Encourage Land Availability for Public Recreation Even When the Land Is Available for Public Nonrecreational Use

¶59 The majority announces, however, that the immunity is unnecessary to encourage landowners to open land that is already held open for a nonrecreational purpose. Majority at 697. The majority says that “[w]here land is open to the public for some other public purpose — for example as part of a public transportation corridor — the inducement of recreational use immunity is unnecessary. It would make little sense to provide immunity on the basis of recreational use when the land would be held open to the public even in the absence of that use.” Id.
¶60 This is exceedingly flawed reasoning because unless the land is made available to the public for recreational use, the legislative goal is not met. Land open for nonrecreational public use does not meet the need for outdoor recreational opportunities — unless the land is additionally made available for public recreation. If the land is not available to the public for recreational use, the expanding need for outdoor recreational land for public use is not met. The legislature has clearly decided that the inducement of immunity is necessary to encourage recreational use, i.e., the type of public use that is of concern under the statute.
¶61 The court should hold that to come within the scope of the statute the landowner must make land available for public recreational use. Whether the land is available for some other public use does not matter. The court should also *709conclude that here the evidence shows that the City held the land open for recreational use by the public as well as for transportation.

THE CITY HAD AUTHORITY TO OPEN THE TRAIL TO PUBLIC RECREATIONAL BICYCLING

¶62 The second issue is whether the City, which did in fact allow the public to use the trail for recreational use, had the authority to do so. This is a question of whether the City was a landowner in possession and control of the land with the power to make it available to the public for recreational use as contemplated by RCW 4.24.210. As noted, the City owns the portion of the trail at issue here.

The Recreational Use Statute Does Not Require “Continuing Authority”

¶63 Ms. Camicia argues, and the majority agrees, that in order to have lawful “possession and control” over land the City, as landowner, must have “ ‘continuing authority to determine whether the land should be open to the public.’ ” Id. at 696 (quoting Tennyson v. Plum Creek Timber Co., 73 Wn. App. 550, 557-58, 872 P.2d 524 (1994)). In relying on Tennyson, the majority makes an unfortunate but very big mistake. Tennyson does not purport to state a rule of law for every case under RCW 4.24.210, and Tennyson is utterly inapposite to the present case.
¶64 In Tennyson, the plaintiff sued contractors who had excavated the side of a gravel mound on land owned by Plum Creek Timber Company, pursuant to a contract for the work. The contracted-for excavation work was completed 10 months before the plaintiff was injured when he rode his motorcycle up the mound and fell over the edge of the drop-off created by the excavation.
¶65 The contractors sought immunity under RCW 4.24-.210,. but they were not the landowners. They argued entitlement to immunity under the statute on the ground they were, in the language of RCW 4.24.210, “others in *710lawful possession and control” of the land when the alleged negligent acts occurred. The Court of Appeals rejected the claim, concluding that the “possession and control” requirement means “a broader, more permanent interest in the land” than the contractors’ rights under their contract. Tennyson, 73 Wn. App. at 557-58. The contractors no longer had even contractual authority after they completed the contract work, i.e., they had no “continuing authority to determine whether the land should be open to the public.” Id. at 558.
¶66 Tennyson is not remotely applicable, and it certainly does not state an applicable rule of law. Tennyson supports the proposition that “the immunity of Washington’s recreational land use statute does not apply to contractors because they have no control or permanent interest in the land and their limited rights in the land expire when their work is complete.” 16A David K. DeWolf & Keller W. Allen, Washington Practice: Tort Law and Practice § 18:18 (3d ed. 2013).

Authority To Close the Trail to Transportation Is Irrelevant

¶67 The majority also believes that for the statute to apply, the landowner must have authority to close the land to the public because extending the immunity to a landowner lacking authority to close the land to public recreation would not further the purpose of encouraging landowners to open land that otherwise would not be open. Majority at 696 (citing Tennyson, 73 Wn. App. at 558). The majority then concludes that here there is a question of fact about authority to close the land since, the majority says, the evidence gives rise to a question of fact “about the City’s authority to close the trail to public transportation” Id. at 697 (emphasis added).
¶68 There is a vast difference between authority to close land to public recreation if the land had been open for recreational use and authority to close land to public *711transportation. While the former at least seems to implicate the statute’s goal of encouraging additional opportunities for outdoor recreation, the latter does not.
¶69 Whether the City can bar the public from using the land for transportation is irrelevant. The statute says the immunity applies when landowners “allow members of the public to use” their land for “outdoor recreation” RCW 4.24.210(1) (emphasis added). And RCW 4.24.200 explicitly says that the purpose of RCW 4.24.210 is “to encourage owners or others in lawful possession and control of land and water areas or channels to make them available to the public for recreational purposes.” (Emphasis added.) The purpose of the statute to encourage land availability for public recreation is served when land is made available for public recreation. Thus, the relevant inquiry under the statute is whether the landowner has authority to make the land available for public recreation.
¶70 An issue of fact must be genuine to preclude summary judgment. CR 56(c). A material fact is one that affects the outcome of the litigation. Hisle v. Todd Pac. Shipyards Corp., 151 Wn.2d 853, 861, 93 P.3d 108 (2004). Whether the City has authority to close the land to transportation is not a question of material fact. It has no bearing whatsoever on whether a landowner can make the land available for public recreational use. Thus, the question whether the City had authority to close the trail to transportation does not matter and should not preclude summary judgment.10
*712¶71 The majority says, though, that extending the reach of the statute to the public for purposes other than recreation would also relieve the government of its obligation to maintain roadways in a safe condition for ordinary travel. This is incorrect. Immunity does not apply to every individual injured on land made available for public recreation. Only injuries incurred during recreational use for which the land is open will trigger the immunity. If a road were to be open to public recreation and transportation, the government duty to maintain roads in a safe condition would still exist.

*713
Bicycle Paths and Trails Are Not Equivalent to Roads for Motor Vehicles Like Cars, Trucks, Vans, and Buses

¶72 The majority also seems to think that activity on any road or street can qualify as recreational use because travel on their byways could be sightseeing. Initially, it is not true that any activity on land that is or might be recreational use under the statute automatically qualifies for the immunity. The landowner must affirmatively make the land available for recreation. And if a government claimed that city streets are recreational land and therefore immunity is always available for sightseeing or pleasure driving, a court can and should recognize the ruse and make the determination that as a matter of law reasonable minds cannot differ that cities and other government entities do not open their general street, road, highway, and freeway systems as recreational land.
¶73 Moreover, this case shows a significant difference between trails and pathways on the one hand and city streets on the other. The evidence shows that motorized vehicular traffic that routinely travels city streets and is comprised of cars, vans, buses, trucks, and the like is not permitted on the bicycle trail here. This is recognized in state statutes. E.g., RCW 47.30.005 (for purposes of chapter 47.30 RCW, “ ‘trail’ or ‘path’ means a public way constructed primarily for and open to pedestrians, equestrians, or bicyclists, or any combination thereof”). Trails open to pedestrian, bicycle, and equestrian uses are thus fundamentally different from city streets. Here, as the majority explicitly notes, motor vehicles are prevented from accessing the trail by placement of bollards. Majority at 688. The case cited by the majority, Pudmaroff v. Allen, 138 Wn.2d 55, 63 n.3, 977 P.2d 574 (1999), is not to the contrary. It points out that state “[s]tatutes variously treat bicycles and bike paths in a recreational context, and at other times the statutes treat them as part of the transportation system.” Id. As explained above, transportation use does *714not foreclose additional use of bicycle paths and trails for recreation.
¶74 The majority raises spectres of unlimited immunity, with the obvious purpose to justify its exceedingly narrow interpretation of the recreational use statute. It relies on supposed facts not before the court and imagined scenarios of expansive claims of immunity11 to create alarm. The majority does this without any idea what arguments and authority might be presented in future cases. Then, with these self-created fears in mind, the majority reads the immunity out of cases where it plainly ought to apply, i.e., where a landowner makes trails and pathways open to the public for recreational walking, jogging, and bicycling.
¶75 The court should hold that the City had the authority under RCW 4.24.210 to open the portion of the 1-90 Trail to recreational use, as factually it has done.

No Inquiry into a Bicyclist’s Intent or Purpose Is Required by RCW 4.24.210

¶76 Next, the majority says that bicycling is not necessarily a recreational activity, referring to the legislature’s treatment of bicycling in various statutes as both recreational and for transportation purposes. While this is true as a general proposition, the majority fails to properly consider the precise statute at issue here and how it treats bicycling.
¶77 The City urges that because Ms. Camicia was bicycling at the time of the accident causing her injuries, she was engaged in outdoor recreational use within the meaning of the statute. The City is correct.
¶78 The recreational use statute specifically lists bicycling as a recreational use. The immunity applies when members of the public are allowed “to use” the land “for the purposes of outdoor recreation, which term includes . . . *715bicycling.” RCW 4.24.210(1). Provided that no fee is charged for this activity, the landowner “shall not be liable for unintentional injuries to such users.” Id. “Such users” in this context is plainly a reference to members of the public bicycling on the land.
¶79 There is no qualifying language that specifies that the bicyclist must be engaged in “bicycling for the purpose of recreation” or “bicycling for pleasure.” Instead, the statute refers only to “bicycling.” In contrast, when the statute refers to other devices on or in which a person might travel, the statute limits the scope of immunity by specifically narrowing the qualifying uses. RCW 4.24.210(1) includes in its list of recreational uses the “pleasure driving of off-road vehicles, snowmobiles, and other vehicles.” Id. (emphasis added).
¶80 When the legislature uses certain language in one context of a statute and different or dissimilar language in another, a difference in intent is presumed. Millay v. Cam, 135 Wn.2d 193, 202, 955 P.2d 791 (1998). Thus, the physical activity of “bicycling” by a member of the public is deemed under the statute to be recreational use, provided that the landowner has affirmatively made the land available to the public for recreational bicycling. No inquiry into the bicyclist’s intent or purpose is necessary or appropriate.
¶81 However, the majority is correct that just because land is opened to bicycling does not mean it is open for recreational use. The purpose of the statute is that land be open for public recreational uses. Accordingly, the landowner, who has the burden of proof, must establish that it held the land open to the public for recreational bicycle use. Once that is established, the statute then provides that if a member of the public is bicycling on the land, it is deemed to be recreational use. Thus, there must be an inquiry into whether, from the landowner’s viewpoint, the landowner held the land open to public recreational bicycling.
*716Conclusion
¶82 The majority restricts application of the recreational use immunity statute to land that the landowner or possessor opens to the public solely for outdoor recreational use. If the land is open for any other public use, then, according to the majority, the immunity will not apply. Here, because the trail within the City’s ownership is also open to transportation use, the majority’s view is that it cannot be open to the public for recreational use. The majority also says that the statutory immunity is unnecessary if the land is already open for nonrecreational public use.
¶83 Neither of these propositions is correct. The statute does not contain any limitation to the effect that the immunity cannot apply in the case of mixed uses of the land, and the purpose of the statute is not served by the majority’s limiting construction. If the landowner opens land to the public for recreational use in addition to a non-recreational use, the purpose of the statute to encourage opportunities for outdoor recreation is met. And just because the public might be able to use the land for purposes other than recreation does not meet the statute’s goal of land for recreation.
¶84 The trial court’s grant of partial summary judgment was appropriate. Ms. Camicia was riding her bicycle on the part of the 1-90 Trail owned by the City at the time the accident occurred, and she was injured. The City held this land open for public recreational bicycling. The recreational use statute specifically identifies bicycling as a recreational use within the statute, regardless of the rider’s actual purpose. The injuries to Ms. Camicia were unintentional, and the City charged no fee for recreational use of the trail. Accordingly, the statute applies and the City should be immune from suit based on the injuries Ms. Camicia suffered while riding her bicycle on the trail.
*717¶85 The Court of Appeals should be reversed, and the trial court’s grant of summary judgment in favor of the City should be reinstated.
J.M. Johnson, J, and Alexander, J. Pro Tem., concur with Madsen, C.J.

 The statute applies to landowners and others who are in possession and control of the land. Although for convenience I generally refer to the “landowner,” it is important to bear in mind the statute is more inclusive.


 To clarify the majority’s description of the procedural course of this case, after the City’s motion for summary judgment was denied without prejudice, the City *705collected evidence on its ownership and control of the portion of the trail at issue here. During this period, the judge who heard the motion originally, Judge Douglas McBroom, retired and the case was transferred to Judge Laura Inveen. The City then renewed its motion, which was granted. The trial court certified this partial summary judgment as appealable under CR 54(b).


 When land is held available for mixed public uses, the immunity does not apply in case of every injury that might occur on the land because the statute concerns only recreational uses. If a member of the public suffers injuries during nonrecreational activity, no immunity is available under RCW 4.24.210.


 Ms. Camicia presents documentary evidence she argues shows the City lacked authority to close the land to transportation use. First, the quitclaim deed to the City from WSDOT states that the trail is to be used for road or street purposes. Even if this provision in the quitclaim deed were relevant in the face of the City’s ownership and its actual and consistent operation of the bicycle path to include recreational use, and even if the provision were to mean the City cannot close the path to transportation, this does not mean that the City lacks control of the bicycle path to make it available for recreational use. First, as mentioned, land may be used by the public for more than one purpose. If one of the uses of the land is recreation because the landowner has opened or holds open the land for this use, then the statutory immunity may apply. Moreover, several cases that involve the recreational use statute have involved byways that are both routes for transportation as well as recreational lands. E.g., Chamberlain v. Dep’t of Transp., 79 Wn. *712App. 212, 901 P.2d 344 (1995) (Deception Pass Bridge used for transportation and recreational viewing); Gaeta, 54 Wn. App. 603 (road across Diablo Dam used for transportation to resort and for recreation); Riksem, 47 Wn. App. 506 (mixed-use Burke-Gilman Trail used for transportation and recreation).
Second, that the deed contains the provision stating that the 1-90 Trail within the City’s ownership must be used for “road/street purposes only” does not foreclose the City’s right to open it to recreational use; nothing about recreational bicycling on the trail is inconsistent with the trail’s use for transportation as well. This is shown, for example, by state statutes that govern funding for transportation and show that a bicycle trail integrated with a transportation route can be for “highway purposes.” RCW 47.30.005 says that for purposes of chapter 47.30 RCW, “ ‘trail’ or ‘path’ means a public way constructed primarily for and open to pedestrians, equestrians, or bicyclists, or any combination thereof . . . .” RCW 47.30.060 provides that “the establishment of paths and trails and the expenditure of funds as authorized by RCW 47.30.030, as now or hereafter amended, shall be deemed to be for highway, road, and street purposes . . . .” (Emphasis added.) RCW 47.30.030 provides for expenditure of gas tax funds by the Department of Transportation for such trails. See RCW 46.68.090. In light of these statutes, use of the trail for recreational bicycling is not inconsistent with a restriction that it be used for road/street purposes only.
Ms. Camicia also submitted documents relating to federal funding for the 1-90 Trail, indicating the trail is “part of a multimodal transportation facility.” Majority at 697. These so-called Section 4(f) documents explicitly recognize that recreational use is a purpose of the 1-90 Trail, in addition to transportation. (In addition, most of the documents concern the 1-90 Trail on the floating bridge and not the portion owned by the City.) WSDOT’s own evaluations also note the path can be used for recreation. See, e.g., Clerk’s Papers at 749. Although the majority notes that WSDOT recognized the pathway as a major transportation link, majority at 689, this reference is to a part of the 1-90 Trail that is not in the City’s ownership. Environmental assessment documents submitted by Ms. Camicia likewise show the pathway’s use for recreation in addition to transportation. Because mixed use should not bar application of the recreational use statute, as both its language and purpose show, these various documents do not establish a material fact question that bars summary judgment in the City’s favor. They show that while various agencies classified the pathway as a transportation route for purposes of project approvals and funding, all of the agencies also recognized that the pathway is a shared-use path with recreational use being an important use.


 In the decades since the recreational use statute was enacted, no appellant-city has claimed immunity for routine traffic on city streets.